SENIOR EXECUTIVE CHANGE IN CONTROL SEVERANCE AGREEMENT


THIS SENIOR EXECUTIVE CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”)
is made and entered into effective as of _________________, 2015 (the “Effective
Date”), by and between Providence and Worcester Railroad Company, a corporation
organized under the laws of the State of Rhode Island (the “Railroad”) and
[_______________] (the “Executive”).  The Railroad and the Executive are
together referred to herein as the “parties,” or each may be referred to
individual as a “party.”


WHEREAS, the Executive serves as [___________] for the Railroad; and


WHEREAS, the Railroad believes that it is in the best interests of the Railroad
and its shareholders to provide the Executive with an incentive to continue his
employment and to maximize the value of the Railroad upon a change of control
for the benefit of its shareholders; and


WHEREAS, the parties hereto seek to set forth the terms of certain severance
benefits to be granted to the Executive upon a change in control event.


IT IS MUTUALLY AGREED by the parties as follows:


1.Purpose. In order to allow the Executive to consider the prospect of a Change
in Control (as defined in Section 2(b)) in an objective manner and in
consideration of the services rendered and to be rendered by the Executive to
the Railroad, the Railroad is willing to provide, subject to the terms of this
Agreement, certain severance benefits to protect the Executive from the
consequences of a Terminating Event (as defined in Section 2(e)) occurring
subsequent to a Change in Control.


2.Definitions. 


(a)           “Cause” means any of the following:


(i)           A material breach by the Executive of his/her obligations under
this Agreement (other than as a result of incapacity due to physical or mental
illness) which is demonstrably willful and deliberate on the Executive’s part,
which is committed in bad faith or without reasonable belief that such breach is
in the best interest of the Railroad and which is not remedied in a reasonable
period of time after receipt of notice from the Railroad specifying such breach;


(ii)           The conviction of the Executive for fraud, embezzlement, theft or
other act constituting a felony, including a plea of guilty or nolo contendere
plea;


(iii)           Insubordination or the willful engaging by the Executive in
gross misconduct or the willful violation of Railroad policy which results in
material and demonstrable injury to the Railroad; or


(iv)           A material act of dishonesty or breach of trust on the part of
the Executive resulting or intending to result directly or indirectly in
material gain or enrichment at the expense of the Railroad.


(b)“Change in Control” means: (i) a Takeover Transaction (as defined in Section
2(d)) is effectuated; or (ii) the Railroad commences substantive negotiations
with a third party with respect to a Takeover Transaction if within twelve
(12) months of the commencement of such negotiations, the Railroad enters into a
definitive agreement with respect to a Takeover Transaction with any party with
which negotiations were originally commenced; or (iii) any election of directors
of the Railroad occurs (whether by the directors then in office or by the
shareholders at a meeting or by written consent) where a majority of the
directors in office following such election are individuals who were not
nominated by a vote of two-thirds of the members of the board of directors
immediately preceding such election; or (iv) the Railroad effectuates a complete
liquidation.


(c)“Person” means an individual, a corporation, an association, a partnership,
an estate, a trust and any other entity or organization.


(d)“Takeover Transaction” means:


(i)The acquisition of voting securities of the Railroad by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than by
the Railroad or its subsidiaries or any employee benefit plan (or related trust)
of the Railroad or its subsidiaries, which theretofore as of the date hereof did
not beneficially own (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) securities representing 30% or more of the voting power of all
outstanding shares of voting securities of the Railroad, if such acquisition
results in such individual, entity or group owning securities representing more
than 30% of the voting power of all outstanding voting securities of the
Railroad; provided, that any acquisition by a corporation with respect to which,
following such acquisition, more than 50% of the then outstanding shares of
voting securities of such corporation, is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners of the voting securities of the Railroad outstanding
immediately prior to such acquisition in substantially the same proportion as
their ownership, immediately prior to such acquisition, of the outstanding
voting securities of the Railroad, shall not constitute a Change in Control; or


(ii)The issuance of additional shares of common stock of the Railroad, as
applicable, in a single transaction or a series of related transactions if the
individuals and entities who were the beneficial owners of the outstanding
voting securities of the Railroad, as applicable, immediately prior to such
issuance do not, following such issuance, beneficially own, directly or
indirectly, securities representing more than 50% of the voting power of all
then outstanding voting securities of the Railroad, as applicable; or


(iii)Consummation by the Railroad of (A) a reorganization, merger or
consolidation, in each case, with respect to which all or substantially all of
the individuals and entities who were the beneficial owners of the voting
securities of the Railroad immediately prior to such reorganization, merger or
consolidation do not, following such reorganization, merger or consolidation,
beneficially own, directly or indirectly, securities representing more than 50%
of the voting power of the outstanding voting securities of the corporation
resulting from such a reorganization, merger or consolidation, or (B) the sale,
exchange or other disposition (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Railroad to a
party which is not controlled by or under common control with such entity.


(e)           “Terminating Event” means either:


(i)Termination by the Railroad of the Executive’s employment for any reason
other than (A) the Executive’s death or disability or (B) for “Cause” (as such
term is defined in Section 2(a) hereof); or


(ii)the Executive’s resignation as an employee of the Railroad, other than for
reasons of disability, following (A) a significant reduction in the nature or
scope of the Executive’s duties, responsibilities, authority and powers from the
duties, responsibilities, authority and powers exercised by the Executive
immediately prior to the Change in Control; or (B) a greater than 10% reduction
in the Executive’s annual base salary or fringe benefits as in effect on the
date of the Change in Control; or (C) a material reduction in the kind or level
of employee benefits to which the Executive is entitled immediately prior to the
Change in Control with the result that the Executive’s overall benefits package
is significantly reduced unless such reduction applies generally to all senior
executives of the Railroad or its successor; or (D) any requirement by the
Railroad or of any Person in control of the Railroad that the location at which
the Executive performs the principal duties of the Railroad be outside a radius
of 50 miles from the location at which the Executive performed such duties
immediately prior to the Change in Control; or (E) the failure of any successor
of the Railroad to agree in writing upon terms and conditions of employment with
the Executive which are substantially similar to those of the Executive’s
employment immediately prior to the Change in Control and which are reasonably
satisfactory to the Executive within ninety (90) days following a Change in
Control.


3.Payment in Connection With Terminating Event.  If a Terminating Event occurs
within two (2) years after a Change in Control (which two (2) year period shall
be calculated from the effective date of the Takeover Transaction if the
Terminating Event occurs after a Takeover Transaction), the Railroad will pay to
the Executive an amount (the “Severance Payment”) equal to two (2) times (or two
and one-half times (2½) times if at the time of the Termination Event the
Executive has thirty (30) or more years of service with the Railroad and the
successor) the Executive’s annual base salary in effect at the time of the
Change in Control, which Severance Payment shall be payable in one lump sum
within thirty (30) days of the date of termination of the Executive’s
employment, or if such Change in Control is governed by clause (ii) of Section
2(b) and the Terminating Event occurs prior to entering into a definitive
agreement, upon the entering into of a definitive agreement by the Railroad.  No
Severance Payment will be made to the Executive under this Section 3 if the
Executive’s employment with the Railroad terminates for any reason prior to a
Change in Control (except as may be provided below), or if the Executive’s
employment with the Railroad terminates after a Change in Control but such
termination or resignation is not a Terminating Event.  In addition, no
Severance Payment will be made to the Executive under this Section 3 with
respect to a Terminating Event which occurs more than two (2) years after a
Change in Control (which two (2) year period shall be calculated from the
effective date of the Takeover Transaction if the Terminating Event occurs after
a Takeover Transaction).  


4.Applicability of Change in Control Provisions.  The provisions of
Section 3 shall terminate upon the earliest of (i) the termination by the
Railroad of the Executive’s employment for any reason prior to a Change in
Control, (ii) the termination of the Executive’s employment by the Railroad
after a Change in Control because of death or disability or for Cause, (iii) the
Executive’s resignation or termination of employment with the Railroad prior to
a Change in Control for any reason other than one that constitutes a Terminating
Event under Section 2(e), and (iv) the Executive’s resignation or termination of
employment after a Change in Control on or after the second anniversary of the
Takeover Transaction or events specified in Sections 2(b)(iii) or (iv).


5.Confidential Information.  


(a)The Executive shall hold in a fiduciary capacity for the benefit of the
Railroad all material nonpublic information, knowledge or data relating to the
Railroad or any of its affiliates, and their respective businesses, which shall
have been obtained by the Executive during the Executive’s employment by the
Railroad or any of its affiliated companies and which shall not thereafter be or
become public knowledge (other than by acts of the Executive in violation of
this Agreement).  After termination of the Executive’s employment with the
Railroad, the Executive shall not, without the prior written consent of the
Railroad or except as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Railroad and those designated by it.


(b)All records, files, memoranda, reports, price lists, customer lists,
drawings, designs, proposals, plans, sketches, documents, computer programs, CAD
systems, CAM systems disks, computer printouts and the like (together with all
copies thereof) relating to the Railroad’s business, which the Executive shall
have access to, use, or prepare, or otherwise have in his/her possession in the
course of, or as a result of his/her employment hereunder shall, as between the
parties hereto, remain the sole property of the Railroad.  The Executive shall
use such materials solely for the benefit of the Railroad and shall not divulge
any such materials other than in furtherance of the Railroad’s interests.  The
Executive hereby agrees that he/she will return all such materials, including
copies to the Railroad upon demand, or upon the cessation of his/her employment.


(c)The provisions of this Section shall survive termination of the Agreement for
any reason.  The parties acknowledge that any violation of this Section 5 would
cause substantial and irreparable harm to the Railroad.  The Railroad shall be
entitled to pursue any and all legal and equitable remedies, including, but not
limited to, injunctive relief.


6.           Internal Revenue Code Compliance.


(a)           Section 409A of the Code.  It is intended that any payments or
benefits provided pursuant to this Agreement satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A of the Code
(“Section 409A”) provided under Treasury Regulation Sections 1.409A-1(b)(4) and
1.409A-1(b)(5).  Notwithstanding the foregoing, if the Railroad determines that
any payment or benefit described in this Agreement constitutes "non-qualified
deferred compensation" under Section 409A, and to the extent that such payment
or benefit is payable upon Executive's termination of employment, then such
payments or benefits shall be payable only upon Executive's "separation from
service."  The determination of whether and when a separation from service has
occurred shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).  In addition, if at the time of Executive's
separation from service Executive is a "specified employee" within the meaning
of Section 409A(a)(2)(B)(i) of the Code, then, solely to the extent necessary to
avoid the incurrence of the adverse personal tax consequences under Section 409A
any payment or benefit that Executive becomes entitled to under this Agreement
on account of Executive's separation from service shall not be payable and such
benefit shall not be provided until the date that is the earlier of (i) six (6)
months and one (1) day after Executive's separation from service and (ii)
Executive's death.  If any such delayed payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six (6)-month period but
for the application of this provision, and the balance of the installments shall
be payable in accordance with their original schedule.  In addition, interest at
the Prime Rate as reported in the Wall Street Journal shall be added to any
payment that is delayed pursuant to this Section 6(a) for the time period during
which such payment was delayed.
 
(b)           Section 280G.
 
(i)           Notwithstanding anything to the contrary herein, if it shall be
determined that any payment or benefit hereunder or under any other plan or
agreement or otherwise (collectively, “Payments”) would constitute an “excess
parachute payment” to the Executive within the meaning of Section 280G of the
Code, and thus would not be deductible under Section 280G of the Code and would
be subject to the excise tax imposed by Section 4999 of the Code or any similar
tax (“280G Tax”), and if and only if the Executive would be in a better
after-tax position by reducing the Payments, the amounts payable hereunder shall
be reduced to the extent necessary to eliminate any Payments or portion of the
Payments from being non-deductible under Section 280G(b)(1) of the Code and
thereby not subject to the excise tax imposed by Section 4999 of the Code.  In
such case, the Payments shall be reduced so that the total aggregate value of
the Payments do not exceed 2.99 times the total value of the Executive’s average
annualized includible compensation determined in accordance with Treasury
Regulation Section 280G-1 for the preceding five years. If the Railroad
determines that the Payments constitute “non-qualified deferred compensation”
under Section 409A, any reduction in the Payments required to be made pursuant
to this Paragraph 4(a) shall be made first with respect to Payments payable in
cash before being made in respect to any Payments to be provided in the form of
benefits or equity award acceleration, and in the form of benefits before being
made with respect to equity award acceleration, and in any case, shall be made
with respect to such Payments in inverse order of the scheduled dates or times
for the payment or provision of such Payments.
 
(ii)           If any dispute between the Railroad and Executive as to any of
the amounts to be determined under Section 6(b)(i), or the method of calculating
such amounts, cannot be resolved by Executive and the Railroad, either the
Railroad or Executive after giving three (3) days written notice to the other,
may refer the dispute to a tax partner in the Boston, Massachusetts office of a
firm of independent certified public accountants selected by Executive from a
list of three such firms chosen by the Railroad.  Railroad shall provide a list
of three such firms within ten (10) days of receiving a request for such
designation from Executive. If the Executive fails to make the selection of a
firm within ten (10) days of the sending of the list of firms by Railroad,
Executive shall be conclusively deemed to have waived any right to dispute the
determinations made by the Railroad pursuant to Section 6(b)(i) hereof. The
determination of such partner as to the amount to be determined under Section
6(b)(i) and the method of calculating such amounts shall be final and binding on
Executive and the Railroad.  The Railroad shall bear the costs of any such
determination.


7.           Notices.  All notices, requests, demands and other communications
required or permitted to be given or made under this Agreement shall be in
writing and shall be deemed to have been given if delivered by hand, sent by
generally recognized overnight courier service, telex or telecopy, or certified
mail, return receipt requested:


(a)  
to the Railroad at:

75 Hammond Street
Worcester, Mass.01610
Attn: General Counsel


(b)           to the Executive at:
[___________]
[___________]


Any such notice or other communication will be considered to have been given (i)
on the date of the delivery in person, (ii) on the third day after mailing by
certified mail, provided that receipt of delivery is confirmed in writing, (iii)
on the first business day following delivery to a commercial overnight courier,
or (iv) on the date of facsimile transmission (telecopy) provided that the giver
of the notice obtains telephone confirmation of receipt.


8.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their successors and permitted
assigns.  For the avoidance of doubt, in the case of the Railroad, the
successors and permitted assigns hereunder shall include, without limitation,
any successor-in-interest of the Railroad (whether by merger, liquidation
(including successive mergers or liquidations) or otherwise); provided, however,
that no such assignment of this Agreement by the Railroad shall serve to relieve
the Railroad from any liability to the Executive hereunder.  This Agreement, or
any right or interest hereunder, may not be assigned by the
Executive.  Notwithstanding the foregoing, the terms of this Agreement and all
rights of the Executive hereunder shall inure to the benefit of, and be
enforceable by, the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributes, devisees and legatees.  Nothing
in this Agreement, expressed or implied, is intended or shall be construed to
confer upon any person other than the parties and successors and assigns
permitted by this Section 7 any right, remedy or claim under or by reason of
this Agreement.


9.           Governing Law/Jurisdiction.  This Agreement shall be governed by
and interpreted in accordance with the laws of the Commonwealth of
Massachusetts.  The parties agree that this Agreement was made and entered into
in Massachusetts and each party hereby consents to the jurisdiction of a
competent court in Massachusetts to hear any dispute arising out of this
Agreement.


10.           Dispute Resolution.  Unless otherwise prohibited by law or
specified below, all disputes, claims, and causes of action (including but not
limited to any claims of statutory discrimination of any type), in law or
equity, arising from or relating to this Agreement or its enforcement,
performance, breach, or interpretation shall be resolved solely and exclusively
by final and binding arbitration administered by the American Arbitration
Association (“AAA”) under the existing and applicable National Rules for the
Resolution of Employment Disputes.  This arbitration shall be held in the
Boston, Massachusetts area.  The Railroad and the Executive shall each pay
one-half of the costs and expenses of such arbitration and each shall separately
pay its counsel fees and expenses.  Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction.  Nothing in this
Section 10 is intended to prevent either party from obtaining injunctive relief
in court to prevent irreparable harm pending the conclusion of any such
arbitration.


11. Right to Employment.  This Agreement does not constitute any entitlement to
employment by, nor confer on the Executive any right to continue in the employ
of, the Railroad or an affiliate of the Railroad nor interfere in any way with
the right of the Railroad to determine the terms of, or terminate, the
Executive’s employment.


12.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes any and all previous agreements, written or oral, regarding the
subject matter hereof between the parties hereto, including, but not limited to,
that certain Change in Control Agreement between Railroad and the Executive,
dated __________.  This Agreement shall not be changed, altered, modified or
amended, except by a written agreement signed by both parties hereto.


13.           Severability.  If any term or provision of this Agreement, or the
application thereof to any person or under any circumstance, shall to any extent
be invalid or unenforceable, the remainder of this Agreement, or the application
of such terms to the persons or under circumstances other than those as to which
it is invalid or unenforceable, shall be considered severable and shall not be
affected thereby, and each term of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.  The invalid or unenforceable provisions
shall, to the extent permitted by law, be deemed amended and given such
interpretation as to achieve the economic intent of this Agreement.








[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


14.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the ____ day
of _____________, 2015.




PROVIDENCE AND WORCESTER RAILROAD
COMPANY




By: _______________________________
      Robert H. Eder
      Chairman and Chief Executive Officer




EXECUTIVE




____________________________
[_____________]







 
53096522 v2
 
 

--------------------------------------------------------------------------------

 
